DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 5, the phrase the frame apparatus lacks proper antecedent basis.
In regards to Claim 6, the phrase the vacuum duct has a cross-section that is partly rectangular is unclear.  Does this mean that along the length, there are cross-sectional areas that are rectangular, and other cross-sectional areas that are not rectangular?  Does this mean that the entire cross-sectional area is a shape that has a section that is rectangular, and a section that is not rectangular?  Does this mean that the shape resembles a rectangle, but is not rectangular?  The ordinarily skilled artisan would be unsure of what shape the vacuum duct was limited to.
Allowable Subject Matter
Claims 1-4 and 7 are allowed.

Reasons for Allowance
Claim 1 and its dependent claims are found to be allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, including the bypass duct being installed above chain ducts for service units.  
The closest prior art of record, Hijiya et al (3018503) teaches a machine length bypass duct (Detail 3), but does not teach chain ducts.  Even if chain ducts were disclosed, the location of the servicing unit in Figure 1 would preclude such an arrangement.
Likewise, Bischofberger et al (4432200) teaches a bypass duct (Detail 8), but does not teach a servicing unit which would access the duct.  As such, it would be impossible to determine where chain ducts would be located.  
It should also be noted, in both of the prior art documents above, the cross-wound package would be different from that as taught by Applicant.  Both Hijiya and Bischofberger teach ring spinning, and the spindle located on the ring spinning would be the cross-wound package.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
See of Record.
Specifically, Hijiya et al (3018503) Figure 2, Bischofberger et al (4432200) Figure 1, and Furstenberg (3998039) Figure 2 teach structures which are at least similar to those as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732